Title: From George Washington to Thomas Pinckney, 1 September 1793
From: Washington, George
To: Pinckney, Thomas


          
            Dear Sir,
            Philadelphia Septr 1st 1793
          
          Notwithstanding Mr Lear is already known to you, I cannot suffer him to depart without
            this letter of introduction to your civilities, whilst he may remain in London.
          He is a person whose conduct has entitled him to my warmest friendship & regard—and
            one from whom you may obtain the best oral information of the real state of matters in
            this Country.
          Mercantile pursuits with draws him from my family, and carries him to Europe for the
            purpose of facilitating the measure he has adopted, for his future walk.
          
          Present, if you please, my respects to Mrs Pinckney; and be assured of the sincere
            esteem & regard with which I am ⟨Dear Sir Your Obedt & Hble Ser.
          
            Go: Washington⟩
          
        